DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 6/15/2022.  Claims 1-4 and 7-21 are pending where claims 1-4 and 7-20 were previously presented, claims 5 and 6 were cancelled, and claim 21 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on s has been entered.
 
35 USC § 101
The applicant amended the claims and provided arguments addressing the 35 USC 101 rejections.  Although various steps, as discussed and illustrated in the previous Office Actions 35 USC 101 rejection, relate to concepts associated with abstract ideas, however, new limitations associated with various actions when no solution is currently known for related problems adds additional detail that, when the claims are viewed as a whole, appear to amount to more than the abstract idea.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hunter Webb on 1/19/2022.

The application has been amended as follows: 
	IN THE CLAIMS FILED 5/24/2021, PLEASE:
	AMEND claims 1, 7, 11, and 16 in the following manner:

Claim 1 (Currently Amended):
A computer-implemented method for automated solution identification, comprising: 
deriving previously reported symptoms from a problem report database; 
receiving a user problem description; 
separating the user problem description into a plurality of linguistic entities; 
deriving one or more user symptoms from the plurality of linguistic entities; 

normalizing the Minkowski distances to create normalized distances; 
when one or more solution descriptions associated with the previously reported symptoms that match the one or more user symptoms exist, 
retrieving the one or more solution descriptions associated with the previously reported symptoms from a technical solutions database, 
identifying a solution description from the one or more solution descriptions based on being associated with a shortest distance among the normalized distances, 
ranking the one or more solution descriptions based on resolution criteria, 
displaying the one or more solution descriptions on an electronic display, and 
deploying a solution selected from the one or more solution descriptions; 
when one or more solution descriptions associated with the previously reported symptoms that match the one or more user symptoms do not exist, 
providing a list of a plurality of problem reports, similar to the user problem description, without associated solutions, 
detecting a trend among said plurality of problem reports without associated solutions, and 
escalating a priority of said plurality of problem reports.

Claim 7 (Currently Amended):
The computer-implemented method of claim 1 [[5]], wherein ranking the one or more solution descriptions based on resolution criteria includes ranking the one or more solution descriptions based on a number of associated problem occurrences.

Claim 11 (Currently Amended):
An electronic computation device comprising: 
a processor; 
a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of: 
deriving previously reported symptoms from a problem report database; 
receiving a user problem description; 
separating the user problem description into a plurality of linguistic entities; 
deriving one or more user symptoms from the plurality of linguistic entities; 
comparing the one or more user symptoms with the previously reported symptoms by computing Minkowski distances between the previously reported symptoms and each of the one or more user symptoms; 
normalizing the Minkowski distances to create normalized distances; 
when one or more solution descriptions associated with the previously reported symptoms that match the one or more user symptoms exist, 
retrieving one or more solution descriptions associated with the previously reported symptoms from a technical solutions database; and 

ranking the one or more solution descriptions based on resolution criteria, 
displaying the one or more solution descriptions on an electronic display, and 
deploying a solution selected from the one or more solution descriptions; 
when one or more solution descriptions associated with the previously reported symptoms that match the one or more user symptoms do not exist, 
providing a list of a plurality of problem reports, similar to the user problem description, without associated solutions, 
detecting a trend among said plurality of problem reports without associated solutions, and 
escalating a priority of said plurality of problem reports.

Claim 16 (Currently Amended):
A computer program product for an electronic computation device comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computation device to perform the steps of: 
deriving previously reported symptoms from a problem report database; 
receiving a user problem description; 
separating the user problem description into a plurality of linguistic entities; 

comparing the one or more user symptoms with the previously reported symptoms by computing Minkowski distances between the previously reported symptoms and each of the one or more user symptoms; 
normalizing the Minkowski distances to create normalized distances; 
when one or more solution descriptions associated with the previously reported symptoms that match the one or more user symptoms exist, 
retrieving one or more solution descriptions associated with the previously reported symptoms from a technical solutions database; and 
identifying a solution description from the one or more solution descriptions based on being associated with a shortest distance among the normalized distances, 
ranking the one or more solution descriptions based on resolution criteria, 
displaying the one or more solution descriptions on an electronic display, and 
deploying a solution selected from the one or more solution descriptions; 
when one or more solution descriptions associated with the previously reported symptoms that match the one or more user symptoms do not exist, 
providing a list of a plurality of problem reports, similar to the user problem description, without associated solutions, 
detecting a trend among said plurality of problem reports without associated solutions, and 
escalating a priority of said plurality of problem reports.

Allowable Subject Matter
Claims 1-4 and 7-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims were amended to add new limitations associated with various actions when no solution is currently known for related problems adds additional detail that, when the claims are viewed as a whole do not appear to be taught or suggested by the cited prior art of record.  Further search was performed of the prior art; however, no new references were found that, whether alone or combined, would appear to teach or fairly suggest the claim limitations as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        1/19/2022